DETAILED ACTION
Claims 1-10 as filed 11/11/2019 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coker (US Patent 4721140).
Regarding Claim 1, Coker discloses (Figure 5 especially) a sewer hose cover (it is noted that the term “sewer hose cover” is merely the name given to the claimed device and is not accorded any patentable weight; additionally the cover of Coker is capable of covering a sewer hose) comprising: an elongated fabric sheet 60 (60 is rectangular and may be a fabric material; col. 5, lines 34-39) comprising a front edge 64 coupled to the elongated fabric sheet along the first side edge (weights 64 along the left edge as shown in Figure 5); and a second set of weights 64 coupled to the elongated fabric sheet along the second side edge (weights 64 along the right edge as shown in Figure 5).
Regarding Claim 2, Coker further discloses the elongated fabric sheet comprises a rectangular shape (as shown in Figure 5 as described above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coker (US Patent 4721140).
Regarding Claim 3, Coker does not disclose the elongated fabric sheet comprises an elongated trapezoid shape.
However, Coker does teach the fabric sheet may be any desired geometric shape to cover a container (col. 2, lines 43-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Coker such that the sheet has any desired shape, including an elongated trapezoid shape, for the purpose of ensuring a particularly shaped container is adequately covered.  It is noted that such a modification is seen as a mere change in shape/form and it has been generally held that mere changes in shape/form are within the level of ordinary skill in the art (MPEP 2144.04).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coker (US Patent 4721140) in view of Chaplin et al. (US Patent Application 2014/0290812).
Regarding Claim 4, Coker does not disclose a plurality of handles coupled to an upper surface of the elongated fabric sheet along the length, wherein the plurality of handles are centrally disposed in between the first side edge and the second side edge.
Chaplin teaches a cover 1 having a fabric sheet 6 (para. 0017) of any desired shape and size (para. 0016) and further teaches a plurality of handles 9 coupled to an upper surface of the sheet (i.e. the outside surface) along the length of the sheet.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Coker to include a plurality of handles on an upper surface of the sheet as taught by Chaplin for the purpose of allowing a user to easily grip the cover and move and manipulate the cover (as taught by Chaplin; para. 0020).
Coker in view of Chaplin does not necessarily disclose the plurality of handles are centrally disposed in between the first side edge and the second side edge.  
Regarding Claim 5, Coker in view of Chaplin further discloses the plurality of handles (plurality of handles 9 as taught by Chaplin as described above) each comprise a looped strap stitched to the upper surface of the elongated fabric sheet (as taught by Chaplin; para. 0020).
Allowable Subject Matter
Claims 6-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Coker is considered the closest prior art as described above.  However, Coker fails to teach “draping the elongated fabric sheet over the sewer hose” as required in claim 6.  Larkin (US Patent 4180102) and Kennedy (US Patent 7036524) each teach protective structures for sewer hoses, however neither teaches an elongated fabric sheet as required by claim 6.  There is no teaching or motivation in the art to modify Coker to utilize the cover such that it is draped over a sewer hose as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clower (US Patent 4453632), Taylor-Hughes (US Patent Application 2016/0121705) and Bzdell (US Patent Application 2011/0067790) all teach weighted covers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753